DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-3, 5-9, 11-15, and 17-19 are pending in the application.  Claims 4, 10, and 16 have been cancelled.
Amendments to the claims 1, 5-9, 11, 13-15, 17, and 18, filed on 7 January 2021, have been entered in the above-identified application.

Answers to Applicant's Arguments
Applicant's arguments in the response filed 7 January 2021, regarding the claim objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicant's arguments and amendments to the claims.
Applicant's arguments in the response filed 7 January 2021, regarding the 35 U.S.C. §112 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicant's arguments and amendments to the claims.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin D. Moynihan on 18 February 2021.
The application has been amended as follows: 
Please replace claims 9, 13, 14, and 17 in their entirety as re-written below.

9. (Currently Amended)  A bending area structure of a flexible display panel, comprising: a flexible substrate layer; a circuit layer disposed on the flexible substrate layer; and a first organic layer disposed on the circuit layer, wherein a plurality of first protrusions are arranged on the upper surface of the first organic layer; wherein a shape of a top projection of the first protrusions is an elongated shape, and the elongated shape is parallel to a direction of a bending centerline; 

9[[1]], wherein a density of the first protrusions adjacent to the bending centerline is greater than a density of the first protrusions away from the bending centerline.

14. (Currently Amended)  The bending area structure of the flexible display panel of claim 9[[1]], wherein an elastic modulus of the second organic layer is greater than an elastic modulus of the first organic layer.

17. (Currently Amended)  The bending area structure of the flexible display panel of claim 9[[1]], wherein the bending area structure further comprises a third organic layer, the third organic layer is disposed on the second organic layer, a plurality of third protrusions are arranged on an upper surface of the third organic layer, and a density of the third protrusions is greater than the density of the second protrusions.

Allowable Subject Matter
Claims 1-3, 5-9, 11-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With Regards to the references of record relied upon in the 35 U.S.C. §103 rejections in the Office Action mailed 26 October 2020.
With regards to the closest prior art of record Zhai (CN 106328599 A):  The indicated prior art, while providing for --a bending area structure of a flexible display panel--; does not provide any disclosure or teachings for a person to have made --a circuit layer disposed on the flexible substrate layer; a first organic layer disposed on the circuit layer, a second organic layer disposed on the first organic layer, a plurality of second protrusions arranged on an upper surface of the second organic layer, and an elastic modulus of the second organic layer being greater than an elastic modulus of the first organic layer-- {instant claim 1} or --a circuit layer disposed on the flexible substrate layer; a first organic layer disposed on the circuit layer, a second organic layer disposed on the first organic layer, a plurality of second protrusions arranged on an upper surface of the second organic layer, and a density of the second protrusions being greater than a density of the first protrusions-- {instant claim 9}.  (In the instant case, the allowable subject matter pertains to "a second organic layer disposed on the first organic layer, the second organic layer having a plurality of second protrusions on an upper surface thereof" {instant claims 1 and 9}, "an elastic modulus of the second organic layer being greater than that of the first organic layer" {instant claim 1} and "the density of second protrusions being greater than a density of the first protrusions" {instant claim 9}.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Zhai with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Zhai in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        


/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781